305 F.2d 288
Otey BROWN, Appellant,v.SAN ALBERTO CIA ARMADORA S.A. v. INDEPENDENT PIER COMPANY.
No. 13852.
United States Court of Appeals Third Circuit.
Argued June 4, 1962.Decided June 15, 1962.

Charles Sovel, Philadelphia, Pa.  (Wilfred R. Lorry and Freedman, Landy & Lorry, Philadelphia, Pa., on the brief), for appellant.
Thomas F. Mount, Philadelphia, Pa.  (Rawle & Henderson, Philadelphia, Pa., on the brief; David L. Steck, Philadelphia, Pa., of counsel), for Independent Pier Co.
T.J. Mahoney, Philadelphia, Pa., for San Alberto Cia Armadora S.A.
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
A jury awarded plaintiff $9,000 for damage arising out of an accident which occurred on December 27, 1957, while plaintiff was performing duties as a longshoreman.  In support of a motion for a new trial on the issue of damages, which the district court denied, plaintiff contended, as he does here, that the court erroneously charged on two points, to-wit: the jury was charged not to award compensatory damages for any period after plaintiff would have retired, and that damages could be awarded beyond June of 1958 only if the jury accepted the testimony of one of plaintiff's medical experts that plaintiff suffered a herniated disc.  This, plaintiff urges, was to so circumscribe the issues as to deny him the recovery which the evidence required.


2
We think that the charge, when read in its entirety, was fair and complete, and that it accurately presented to the jury both of the issues here questioned.


3
The judgment of the district court will be affirmed.